Citation Nr: 1146294	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for cystic fibrosis.  


REPRESENTATION

Vietnam represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to September 1994.

This matter came to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a RO hearing in June 2008; the transcript is of record.  This matter was remanded in May 2011.


FINDINGS OF FACT

Cystic fibrosis is a congenital disease that pre-existed service and increased in severity beyond its natural progress.  


CONCLUSION OF LAW

Cystic fibrosis pre-existed service and was aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision as it relates to the finding that service connection is warranted for cystic fibrosis, no further discussion of VCAA is necessary with regard to this issue.  The agency of original jurisdiction will take such actions in the course of implementing the grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Cystic fibrosis is a congenital metabolic disease.  STEDMAN'S MEDICAL DICTONARY 671 (27th ed. 2000).  A disease may be defined as any deviation from, or interruption of, the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown.  VAOPGCPREC 82-90 (originally issued as VAOPGCPREC 1-85); Fed. Reg. 45711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  38 C.F.R. § 3.303(c).  Congenital or developmental defects are not diseases or injuries within the meaning of applicable law and regulations for VA compensation purposes.  Id.  A defect is a structural or inherent abnormality or condition that is more or less stationary in nature. VAOPGCPREC 82-90.  The congenital nature of a disability, however, is not by itself dispositive of the appeal.  The above-cited opinion of the General Counsel states that when a disease is of a congenital nature, VA adjudicators are justified in finding that it pre-existed service.  In other words, the Board must find that the congenital disease preexisted service and the presumption of soundness is not applicable. 

A Report of Medical Examination conducted for enlistment purposes on September 10, 1992 does not reflect a diagnosis of cystic fibrosis.  At a recruit in-processing evaluation on September 28, 1992, a clinical record reveals the Veteran reported having cystic fibrosis, which he indicated he had his entire life.  The examiner at that time noted that the Veteran's history was not consistent with cystic fibrosis and recommended a "trial of duty[.]"  On September 30, 1992, the Veteran was seen at the Naval Hospital clinic and again disclosed that he had cystic fibrosis and had used an inhaler one year ago.  An assessment of possible cystic fibrosis was rendered.  

Ordinarily, the negative examination at entrance into service would result in a presumption of soundness.  However, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently with notation or discovery during service of such residual conditions (scars; fibrosis of the lungs; atrophies following disease of the central or peripheral nervous system; healed fractures; absent, displaced or resected parts of organs; supernumerary parts; congenital malformations or hemorrhoidal tags or tabs, etc.) with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service. Similarly, manifestation of lesions or symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  38 C.F.R. § 3.303(c) (2011).  

The overall medical evidence clearly reflects that the Veteran has cystic fibrosis that was present prior to service and its presence was noted proximate to service entry.  The Veteran's entitlement to service connection for cystic fibrosis thus turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  That question must be resolved by applying the same stringent legal standards that are applicable in cases involving acquired disabilities.  Monroe v. Brown, 4 Vet. App. 513 (1993); see also Winn, 8 Vet. App. at 516.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b); see Falzone, 8 Vet. App. at 402 (providing that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

The Veteran contends that exposures in service aggravated his cystic fibrosis.  Service records show that while serving in the Navy the Veteran's military occupation specialty was that of an electrical/mechanical equipment repairman.  The Veteran testified at the RO hearing in December 1993 he was taken from the top deck of the ship next to the fumes and jet fuel and assigned to the boiler room where there was asbestos dust which could have triggered his cystic fibrosis.  Hearing Transcript (Tr.), p. 3.  The Veteran and his representative argue that the Veteran was essentially asymptomatic when he entered service, and became symptomatic and received treatment for symptoms related to cystic fibrosis during service.

In October 1992, the Veteran was again seen at the Naval Hospital clinic.  A report indicated that he was diagnosed with cystic fibrosis as an infant.  He had an essentially normal examination and the assessment was history of cystic fibrosis, obviously extremely mild, awaiting "CMR[.]"  Trial of full duty was recommended.  In an October 1992 clinical record, it was noted that the records allude to a diagnosis of cystic fibrosis, but do not substantiate the diagnosis.  The assessment was history of cystic fibrosis.  Pulmonary function testing (PFT) conducted in October 1992 was normal.  The post test comments were that the Veteran appeared to give maximum effort with moderate difficulty.  An October 1992 internal medicine medical report revealed fibrocystic disease from history with no evidence of respiratory or gastrointestinal problems at the present time. PFT was normal.  It was noted that the Veteran was "fit for duty[.]" 

In a dental health questionnaire dated in October 1993, the Veteran indicated that he had persistent cough, further described as cystic fibrosis and no medication required, and sinus problems, further described as nasal polyps.  In December 1993 the Veteran reported to the emergency room with complaints of vomiting, dizziness and muscle cramps.  He also complained of chest pain since that morning.  The assessment was gastric upset/dyspepsia.  In addition, in a December 1993 clinical note, the assessment was extreme dehydration secondary to differential initially system bacteria.  In a clinical note the following day, it was noted that the Veteran was being seen for a follow-up of severe dehydration of questionable etiology.  At the time of his separation examination in August 1974, there was no pulmonary function tested.  The Veteran noted a history of cystic fibrosis and the examining physician indicated it was not considered disabling.

Medical statements from the Veteran's treating physician at the VA Medical Center (VAMC) supports that the Veteran was exposed to polluted, dusty environments in the military which aggravated his cystic fibrosis.  The Veteran's treating VA physician noted in a November 2007 medical statement that the Veteran has a severe debilitating lung disease.  She stated that he was accepted in the military and deployed to the Middle East even after having disclosed his diagnosis of cystic fibrosis.  His lung condition very likely worsened under polluted/dusty environments and has limited his exercise capacity and quality of life.  In another medical statement dated in May 2008 the Veteran's VA treating physician noted that "Cystic Fibrosis is a congenital disease that has a short life expectancy, even in the adult presentation.  Exposure to polluted and dusty environments while in the Military very likely contributed to and triggered worsening of [the Veteran's] pulmonary condition."

In June 2011, a VA physician reviewed the claims folder.  The examiner stated that the Veteran has a diagnosis of cystic fibrosis.  He has been followed by private physicians specializing in cystic fibrosis since early childhood.  Serial spirometries from 1984, 1990, and 1992 showed significant fluctuation of FEV1 and FVC, which could have represented early signs of disease activity.  The Veteran did not have major respiratory symptoms other than one documented episode of bronchitis and history of severe recurrent nasal polyposis.  He was deemed apt for military enrollment by the examining medical officer.  The examiner noted that the Veteran was treated in December 1992 for dyspepsia with vomiting and gastric upset, and thereafter with parotiditis secondary to obstruction of salivary ducts.  The examiner explained that cystic fibrosis is an autosomal recessive disease that can compromise all exocrine glands.  The examiner stated that the Veteran did have symptoms and signs while in service that were most likely than not related to aggravation of his underlying cystic fibrosis.  Gastrointestinal symptoms, cholestasis and salivary gland obstructions are well described as a part of the spectrum of cystic fibrosis, as this disease is not limited to respiratory system and not all organs are involved to the same degree at the same time.  The examiner stated that the Veteran was assigned to regular duties despite his history.  Data regarding type of duty, possible exposure to pollutants or fumes were not available in the reviewing documents.  The Veteran has been followed regularly at the pulmonary clinic with evidence of progression of disease, now with severe respiratory symptoms, recurrent exacerbations, and pancreatic insufficiency and is requiring additional care at a cystic fibrosis hospital to control his disease.  The examiner opined that it is more likely than not that no recognition of activity of his disease at the time of military enrollment, further assignment to regular duties without follow up by disease specialist and possible early institution of standard maintenance therapy while in service could have significantly contributed to progression of his disease.  

Based on the opinions of the Veteran's treating physician and the June 2011 VA examiner, the Board is unable to find that there is clear and unmistakable evidence that there was no increase in severity of the Veteran's cystic fibrosis during service.  It follows that the legal conclusion to be drawn is that the Veteran's congenital cystic fibrosis was aggravated during his active duty service.  Service connection is therefore warranted on that basis.  


ORDER

Entitlement to service connection for cystic fibrosis based on aggravation is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


